UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




  IN RE: APPLICATION FOR ACCESS TO
                                                                          Case No. 21-MC-78 (JDB)
  CERTAIN SEALED VIDEO EXHIBITS




                                     MEMORANDUM OPINION

        Chief Judge Howell has issued a district-wide Standing Order that provides a process for

the media to request access to video exhibits in criminal cases that relate to the events that occurred

at the U.S. Capitol on January 6, 2021. 1 Sixteen media organizations 2 (collectively, the “Press

Coalition”) have jointly filed a motion pursuant to that Order seeking to obtain certain video

recordings submitted to this Court in United States v. Klein, Crim. A. No. 21-236 (D.D.C.). The

government does not object. But the defendant in that case, Federico Klein, opposes petitioners’

request. For the following reasons, the Court will grant petitioners’ motion in part and deny it in

part.

                                               Background

        Federico Klein faces criminal charges for his participation in the January 6 events. See



        1
              See      Standing       Order     21-28 (BAH) (May  14,     2021),    at    5–6,
https://www.dcd.uscourts.gov/sites/dcd/files/SO%2021-
28_Pandemic_Media%20Access%20to%20Video%20Exs%20in%20Pretrial%20Capitol%20Cases_20210514.pdf
(“Standing Order 21-28”).
        2
           The sixteen media organizations are: Cable News Network, Inc.; American Broadcasting Companies, Inc.
d/b/a ABC News; The Associated Press; Buzzfeed, Inc. d/b/a BuzzFeed News; CBS Broadcasting Inc. o/b/o CBS
News; Dow Jones & Company, Inc., publisher of The Wall Street Journal; The E.W. Scripps Company; Gannett Co.,
Inc.; Gray Media Group, Inc.; Los Angeles Times Communications LLC, publisher of The Los Angeles Times;
National Public Radio, Inc.; NBCUniversal Media, LLC d/b/a NBC News; The New York Times Company; Pro
Publica, Inc.; Tegna, Inc.; and WP Company LLC, d/b/a The Washington Post.


                                                      1
United States v. Klein, -- F. Supp. 3d --, 2021 WL 1377128, at *1 (D.D.C. Apr. 12, 2021).

Following his arrest, a magistrate judge ordered that Klein be detained pending trial. Id. Klein

sought this Court’s review of that decision on March 31, 2021. See id. at *2. The parties described

the video evidence against Klein in their briefing, but did not submit copies of any videos to the

Court. See United States v. Klein, Crim. A. No. 21-236 (D.D.C.) (“Klein Docket”), ECF Nos. 22,

25, 27. The Court held a hearing on April 9, with all parties appearing by video due to the COVID-

19 pandemic. See id., Min. Entry (Apr. 9, 2021). The government presented some Metropolitan

Police Department body-worn camera footage at the hearing, but was unable to play certain clips

because of technical difficulties. Klein, 2021 WL 1377128, at *3 n.3. In accordance with this

District’s “Continuity of Operations Plan During the COVID-19 Pandemic,” public access to the

hearing was provided by teleconference. 3 Three days later, the Court ordered that Klein be

released from custody on strict conditions pending trial. See id. at *1.

        The prosecution of individuals who participated in the January 6 events (the “Capitol

Cases”) has garnered significant media attention. In response to a letter from the Press Coalition,

Chief Judge Howell entered Standing Order 21-28 on May 14, 2021, implementing a district-wide

procedure for members of the media to file applications with the Court to access video exhibits in

those Cases through a “drop box” system. The Order provides in relevant part:

                 Members of the media seeking access to video exhibits submitted to
                 the Court in Capitol Cases may file an application, pursuant to
                 D.D.C. LCrR 57.2, to the presiding judge in the case . . . and the
                 judge may seek the position of the parties. Upon grant of such media
                 application, the government shall make the video exhibit available
                 to any member of the media with the necessary access credentials
                 provided by the government, unless the order otherwise limits
                 access. Members of the media provided access to video exhibits in

        3
          See Continuity of Operations Plan During the COVID-19 Pandemic, U.S. District Court for the District of
Columbia (July 15, 2020), at 8,
https://www.dcd.uscourts.gov/sites/dcd/files/Continuity%20of%20Operations%20Plan%20during%20COVID%201
9%20Pandemic%20External.pdf.

                                                       2
                  a particular case pursuant to such order may view those exhibits
                  using the ‘drop box’ technical solution proposed by the [U.S.
                  Attorney’s Office of the District of Columbia]. No recording,
                  copying, downloading, retransmitting or further broadcasting of
                  video exhibits in a particular case is permitted, unless such
                  permission is granted by the presiding judge, who may seek the
                  position of the parties.

Standing Order 21-28 at 5–6.

         The Press Coalition filed the instant application pursuant to Standing Order 21-28 on June

1, 2021, requesting access to “certain video recordings that have been submitted to the Court” in

Klein and “permission to record, copy, download, retransmit, and otherwise further publish” those

videos. 4, 5 Appl. for Access to Video Exs. (“Appl.”) [ECF No. 1] at 1, 3. The government does

not object to the application. See Gov’t’s Resp. to Appl. for Access to Video Exs. (“Gov’t’s

Resp.”) [ECF No. 3]. But Klein opposes the request, contending that the Court “has not been

provided with any videos,” and alternatively, that releasing more videos of him would prejudice

his defense. See Def.’s Resp. to Appl. for Access to Video Exs. (“Def.’s Resp.”) [ECF No. 5] at

2. The application is now ripe for consideration. 6

                                                 Legal Standard

         “The common-law right of public access to judicial records ‘is a fundamental element of

the rule of law, important to maintaining the integrity and legitimacy of an independent Judicial

Branch.’” In re Leopold, 964 F.3d at 1127 (quoting MetLife, Inc. v. Fin. Stability Oversight

         4
           The Press Coalition’s application was submitted on June 1, 2021, but the matter was not docketed and
assigned to the undersigned judge until June 14, 2021 after the Clerk’s Office received the filing fee.
         5
          Similar applications have been filed by the Press Coalition in several other Capitol Cases before other judges
of this Court. Some raise common law and constitutional challenges to Standing Order 21-28 itself. This case does
not.
          6
            Although the Press Coalition asserts rights under both the common law and the First Amendment, it does
not suggest that, in this context, the First Amendment entitles it to any relief that the common law does not. Hence,
the Court will consider the application only as it pertains to the common law to avoid “unnecessarily passing on a
constitutional question.” See In re in the Matter of the Application of Jason Leopold to Unseal Certain Elec.
Surveillance Applications & Orders (“In re Leopold”), 964 F.3d 1121, 1127 (D.C. Cir. 2020).

                                                           3
Council, 865 F.3d 661, 663 (D.C. Cir. 2017)). “[N]ot all documents filed with courts are judicial

records”; instead, “whether something is a judicial record depends on the ‘role it plays in the

adjudicatory process.’” Id. at 1128 (quoting SEC v. Am. Int’l Grp., 712 F.3d 1, 3 (D.C. Cir. 2013)).

In all cases, though, “materials filed in court [and] ‘intended to influence the court’” qualify as

judicial records. United States v. Jackson, 2021 WL 1026127, at *4 (D.D.C. Mar. 17, 2021)

(Howell, C.J.) (quoting In re Leopold, 964 F.3d at 1128).

       The finding that material is a judicial record generates a “strong presumption in favor of

public access.” In re Leopold, 964 F.3d at 1128 (quoting United States v. Hubbard, 650 F.2d 293,

317 (D.C. Cir. 1980)). But this presumption “may be outweighed by competing interests.”

MetLife, 865 F.3d at 665. To balance the public and private interests at stake, the district court

applies a six-factor test crafted by the D.C. Circuit in United States v. Hubbard. See In re Leopold,

964 F.3d at 1131. Specifically, a court must weigh:

               (1) the need for public access to the documents at issue; (2) the
               extent of previous public access to the documents; (3) the fact that
               someone has objected to disclosure, and the identity of that person;
               (4) the strength of any property and privacy interests asserted; (5)
               the possibility of prejudice to those opposing disclosure; and (6) the
               purposes for which the documents were introduced during the
               judicial proceedings.

Id. (quoting MetLife, 865 F.3d at 665).

                                             Analysis

       Standing Order 21-28 designates “a procedure for providing media access to video exhibits

submitted in Capitol Cases.” See In re Press & Public Access to Video Exhibits in Capitol Riot

Cases, 2021 WL 1946378, at *7 (D.D.C. May 14, 2021) (Howell, C.J.,) (emphasis added). It does

not displace the common law right of access and instead advises that each judge should assess

what type of access is appropriate on a case-by-case basis. Id. at *5. This Court will evaluate the



                                                 4
Press Coalition’s application and Klein’s objections by reference to both Standing Order 21-28

and the common law Hubbard test.

        At the outset, Klein contests the scope of the Press Coalition’s request. The application

seeks “certain video recordings that [were] submitted to the Court” in Klein. Appl. at 1. The

government characterizes this as a request for all “video exhibits admitted into evidence during

the [April 9] detention hearing.” Gov’t’s Resp. at 1. But Klein contends that the Press Coalition

seeks only those videos “referenced” by the government in its written opposition to Klein’s motion

for release, and by the Court in its release decision—many of which were never shown to the Court

on April 9, and none of which were “admitted into evidence.” Def.’s Resp. at 2.

        The application is slightly confusing in this regard, but only because the Press Coalition

presumes that the videos “referenced” in court filings were indeed provided to the Court, either

via disc or at the April 9 hearing. To be clear, the Court has not received any copies of video

evidence in Klein. The government’s opposition brief discussed a substantial amount of video

footage (the bulk of which is described in the Statement of Facts attached to the Criminal

Complaint against Klein), but the government was not required to file copies of any of these videos

with the Court because “[a]t a detention hearing, the government may present evidence by way of

a proffer,” United States v. Whitton, -- F. Supp. 3d --, 2021 WL 1546931, at *2 n.2 (D.D.C. Apr.

20, 2021) (Sullivan, J.) (citing United States v. Smith, 79 F.3d 1208, 1209–10 (D.C. Cir. 1996)).

The only non-public videos that have been presented to the Court are the clips from the April 9

hearing. 7




        7
         The Statement of Facts refers to two open-source videos of Klein, which are publicly accessible via
YouTube. See Klein Docket, ECF No. 1-1, at 8–14.


                                                     5
       In reply, the Press Coalition clarifies that, contrary to Klein’s assertion, its request does

encompass the videos shown to the Court on April 9. See Reply Mem. in Further Supp. of the

Press Coalition’s Appl. for Access to Video Exs. (“Reply”) [ECF No. 4] at 2–3. Because the

government played those clips at the hearing in order to influence this Court’s decision, they

qualify as “judicial records” subject to a strong presumption of public access. See Jackson, 2021

WL 1026127, at *4; see also In re Leopold, 964 F.3d at 1128. The fact that those clips were not

formally admitted into evidence and are not currently in the Court’s possession does not alter this

analysis. Indeed, the Second Circuit has squarely held that video recordings played at a pretrial

detention hearing but not entered into evidence constitute judicial records, even if those recordings

remain in the government’s hands. United States v. Graham, 257 F.3d 143, 152 & n. 5 (2d Cir.

2001) (quoting Smith v. United States Dist. Ct., 959 F.2d 647, 650 (7th Cir. 1992)); see also United

States v. Martin, 746 F.2d 964, 968 (3d Cir. 1984) (“The common law right of access is not limited

to evidence, but rather encompasses all judicial records and documents.”). This Court agrees. The

reasoning in Graham comports, moreover, with the D.C. Circuit’s functional approach to judicial

records. See, e.g., Am. Int’l Grp., 712 F.3d at 3–4 (considering the “role” that material “plays in

the adjudicatory process” and whether the district court “relied” upon that material).

       Klein does not engage with—let alone contest—this analysis. In fact, the crux of his

argument seems to be that, irrespective of the common law right of access, none of the video

evidence in his case falls under Standing Order 21-28 because no “video exhibits” were formally

marked at the April 9 hearing or otherwise. Def.’s Resp. at 2. This argument is unconvincing.

For one, Standing Order 21-28 does not displace the common law right of public access—it simply

provides a procedure to facilitate media access. Hence, quibbling with the terminology in the

Order cannot get Klein very far. In any event, the Court does not interpret Standing Order 21-28



                                                 6
to encompass only those videos that have been formally marked as “exhibits” in Capitol Cases.

The Standing Order does refer to “video exhibits” as the category of materials that the Press

Coalition may request. But the undeniable purpose of the Order is to facilitate access to videos

that qualify as judicial records in Capitol Cases. See In re Press & Public Access to Video Exhibits

in Capitol Riot Cases, 2021 WL 1946378, at *4 (explaining that videos shown “prior to or at

detention hearings before the Court” are “undoubtedly judicial records to which the presumption

of public access attaches” and crafting a procedure to streamline access to those records). Because

the common law right of access does not hinge on “semantic” distinctions, see Graham, 257 F.3d

at 152, it would be illogical to construe the Standing Order as Klein suggests.

        The videos shown at the April 9 hearing, then, are clearly judicial records subject to

Standing Order 21-28. But those are the only videos in Klein that fall within the ambit of the Order

and the common law right of public access. Hence, to the extent that the Press Coalition seeks to

obtain other videos that are only referenced in court filings, but were never shown or provided to

the Court, that request will be denied. 8 Cf. United States v. Ring, 47 F. Supp. 3d 38, 42 (D.D.C.

2014) (holding that a document exchanged between the parties was not a “judicial record” where

a court opinion “mention[ed] information similar” to the document’s contents but “the [c]ourt had

not seen” the document). The Court is not aware of, and the Press Coalition does not offer, any

support for the proposition that referring to a video in a court filing (whether a brief or an opinion)

renders that video a judicial record. And the Court fails to see how a video that has never been

presented to the Court could qualify as material “intended to influence” the Court. See In re




         8
           For example, the Press Coalition requests a “video clip of Klein waiving his hand in the air while he was
standing on the Capitol Grounds,” which was mentioned in the Court’s release decision. See Reply at 4 (citing Klein,
2021 WL 1377128, at *8 n.7). As the decision states, however, the government simply “referenced” that clip “[a]t
the hearing,” 2021 WL 1377128, at *8 n.7, but the clip itself was never shown, see Tr. of Status/Mots. Hr’g (Apr. 9,
2021) (“Hr’g Tr.”) [ECF No. 37] at 48:22–50:14.

                                                         7
Leopold, 964 F.3d at 1128; see also Am. Int’l Grp., 712 F.3d at 4 (“[I]f a document was never part

of th[e] record, it cannot have played any role in the adjudicatory process.”).

       Klein’s fallback argument is that the Court should deny the Press Coalition’s entire

application under Hubbard. But Klein offers only a one-sentence statement that the release of any

videos “will most certainly be prejudicial to [him] in the preparation of his defense as well as in

ensuring that an impartial jury can ultimately weigh the evidence in this case.” Def.’s Resp. at 2–

3. This conclusory assertion is insufficient to overcome the strong presumption in favor of public

access. See Grynberg v. BP P.L.C., 205 F. Supp. 3d 1, 4 (D.D.C. 2016) (“‘[V]ague assertions’ of

prejudice do not convince the Court that the disputed [materials] should be sealed.” (quoting Am.

Prof’l Agency v. NASW Assurance Servs., 121 F. Supp. 3d 21, 25 (D.D.C. 2013))). Nonetheless,

even though Klein does not analyze the Hubbard factors in any detail, the Court will briefly run

through them here as they apply to the videos shown at the April 9 hearing.

       The Court begins with the first and sixth Hubbard factors, which heavily favor disclosure.

Klein does not dispute that there is a need for public access to videos that were shown. “Media

applications to inspect and copy video exhibits have been granted where the exhibits raise ‘issues

of major public importance related to the conduct not only of the defendant[] but also of

government law enforcement agents.’” Jackson, 2021 WL 1026127, at *6 (quoting In re Appl.

Nat’l Broad. Co., 653 F.2d 609, 620–21 (D.C. Cir. 1981)). The events of January 6 are “of deep

national importance,” and there is a strong public interest in seeing real-time images of what

happened that day. Id. This Court also “specifically referred to” some of the videos from the April

9 hearing in its release decision, which only heightens the need for public access. See Hubbard,

650 F.2d at 318; see also Klein, 2021 WL 1377128, at *1–2 (referring to portions of the April 9

hearing when body-worn camera footage was shown).



                                                 8
        By the same token, Klein does not contest that the government introduced the videos at the

hearing for a proper purpose. The government played the videos to refute Klein’s characterization

of that footage, see Hr’g Tr. at 2:21-3:13, not to “gratify private spite or promote public scandal,”

Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978) (quoting In re Casewell, 18 R.I. 835,

836 (1893)); see also United States v. All Assets Held at Bank Julius Baer & Co., 2020 WL

7773423, at *8 (D.D.C. Dec. 30, 2020) (Harvey, M.J.) (finding that sixth factor favors disclosure

when “a litigant submits [the materials at issue] with the intention that the court will rely on them”).

And Klein did not object to the videos or move to seal them during the hearing itself. Hence, the

first and sixth Hubbard factors weigh strongly in favor of public access.

        The remaining factors—which address the identity of any objecting party, the strength of

any privacy interests involved, the extent of previous public access, and the possibility of prejudice

to the objecting party—likewise favor disclosure. For one, the only objecting party here is Klein.

See Jackson, 2021 WL 1026127, at *7 (explaining that Hubbard provides “broader protection”

when a third party’s privacy or property rights are at issue). And Klein does not assert any privacy

interest in the videos, nor could he “since the images of [him] were captured while he was

participating very publicly” in the January 6 events. See id. Instead, he contends that releasing

the videos will generate “significant media scrutiny,” which, combined with the scrutiny he has

already experienced, might prejudice his defense or taint the jury pool. Def.’s Resp. at 2.

        Klein does not “specify what prejudice may result from disclosure” or why “rigorous voir

dire” would be insufficient to ensure a fair trial. See Jackson, 2021 WL 1026127, at *8 & n.4.

Moreover, his argument fails to acknowledge that much of the content of the videos at issue is

already publicly accessible in other forms. The audio associated with the footage, and government

counsel’s detailed narration of what the footage shows, were available in real-time via the public



                                                   9
teleconference feed of the hearing. See, e.g., H’rg Tr. 25:6–32:18. Screenshots of the videos—

which depict Klein’s “most egregious conduct”—are contained within the Statement of Facts

attached to the Criminal Complaint, see Jackson, 2021 WL 1026127, at *6; Klein Docket,

Statement of Facts, ECF No. 1-1, and discussed in the parties’ public filings as well as the Court’s

release decision. Open-source videos even show some of the same conduct from different angles.

See, e.g., See Scenes Captured Inside US Capitol as Crowd Challenges Police, YouTube (Jan. 7,

2021) https://www.youtube.com/watch?v=qc0U755-uiM (Mins. 9:28–9:47). Indeed, after the

government played the clips at the hearing, the Court observed that nothing “in the video so far

has educated [the Court] in terms of what was going on there beyond what the papers and the

depictions in the papers have already” shown. Hr’g Tr. at 33:2 –5. Given the scope of prior public

access, then, releasing the hearing clips would not prejudice Klein. 9 See In re Application of N.Y.

Times Co. for Access to Certain Sealed Ct. Recs., 585 F. Supp. 2d 83, 93 (D.D.C. 2008) (ordering

the disclosure of judicial records where “much of the critical information [contained therein] is

already in the public forum”).

         In sum, the strong presumption favoring public access to the videos shown at the April 9

hearing is not outweighed by any countervailing interests. The Hubbard factors, then, strongly

support disclosure. Moreover, because the right to public access includes the ability “to inspect

and copy” judicial records, MetLife, 865 F.3d at 665 (quoting Nixon, 435 U.S. at 597), and Klein

offers no specific objection on this point, the Press Coalition should be permitted to “record, copy,

download, retransmit, and otherwise further publish” the videos as it requests. See Appl. at 3.




         9
          The Court also observed at the April 9 hearing that the clips shown did not “advance the [government’s]
cause,” because those particular excerpts portrayed Klein “more as an observer than a participant.” Hr’g Tr. at 33:12–
20. Hence, the nature of the clips further supports the Court’s finding that releasing them will not prejudice Klein.

                                                         10
                                            Conclusion

       Hence, for the foregoing reasons, the Court will grant the Press Coalition’s application as

it pertains to the videos shown at the April 9 hearing. A separate order will issue on this date.


                                                                                 /s/
                                                                          JOHN D. BATES
                                                                     United States District Judge
Dated: June 30, 2021




                                                 11